UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6092



JOHN DOUGLAS HASTINGS,

                                            Plaintiff - Appellant,

         versus

RONALD J. ANGELONE; GENE M. JOHNSON; PATRICK
J. GURNEY; GEORGE E. DEEDS; S. R. VANN;
SERGEANT KELLY; MARGARET WATKINS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-1044-R)

Submitted:   May 16, 1996                   Decided:   June 4, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Douglas Hastings, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from a district court order dismissing his

complaint without prejudice for failure to amend. We dismiss the

appeal.

     This court is without jurisdiction to hear an appeal con-

cerning an order dismissing an action without prejudice where the
underlying defect could be cured by simple amendment of the com-

plaint. Domino Sugar Corp. v. Sugar Workers Local Union 392, 10
F.3d 1064, 1067 (4th Cir. 1993). Therefore, we dismiss the current

appeal.

     We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                        DISMISSED




                                2